This is an original proceeding in mandamus to require the respondents, as members of the board of supervisors of the city and county of San Francisco, to take the appropriate proceedings for the levy and collection of a tax sufficient to pay all final judgments against the said city and county that were included in a list of final judgments filed by the county clerk with the county auditor during the current fiscal year. The respondents have appeared by general demurrer. [1] The petition contains all the necessary averments relating to the judgment which the petitioner holds against the city and county and so far as that judgment is concerned the writ of mandamus
should issue. But in so far as the petitioner seeks to obtain relief for others who hold judgments against the city and county, it fails to allege any facts bringing it within the terms of section 1086 of the Code of Civil Procedure, which provides that the writ of mandate "must be issued upon the verified petition of the party beneficially interested."
Let the writ issue commanding the respondents to include in the tax levy for the fiscal year ending June 30, 1923, a sum sufficient to pay the judgment held by petitioner or an aliquot part thereof as provided by the act of March 23, 1901. (Stats. 1901, p. 794.)
Langdon, P. J., and Sturtevant, J., concurred. *Page 744